Case 19-12809-JKS              Doc 1006        Filed 11/14/19 Entered 11/15/19 16:04:10                             Desc Main
                                              Document     Page 1 of 4


     UNITED STATES BANKRUPTCY COURT
     FOR THE DISTRICT OF NEW JERSEY
       Caption in compliance with D.N.J. LBR 9004-1
                                                                                               Order Filed on November 14,
     GIBBONS P.C.                                                                             2019 by Clerk U.S. Bankruptcy
                                                                                               Court District of New Jersey
     Karen A. Giannelli, Esq.
     Mark B. Conlan, Esq.
     Brett S. Theisen, Esq.
     One Gateway Center
     Newark, New Jersey 07102
     Telephone: (973) 596-4500
     Facsimile: (973) 596-0545
     E-mail: kgiannelli@gibbonslaw.com
              mconlan@gibbonslaw.com
              btheisen@gibbonslaw.com
     Counsel to the Debtors
     and Debtors-in-Possession


     In re:                                                         Chapter 11
     NEW ENGLAND MOTOR FREIGHT, INC.,                               Case No. 19-12809 (JKS)
     et al.,                                                        (Jointly Administered)
                   Debtors. 1


            ORDER GRANTING THE DEBTORS’ MOTION TO (A) EXTEND THE
             EXCLUSIVE PERIODS WITHIN WHICH TO FILE A CHAPTER 11
           PLAN AND SOLICIT ACCEPTANCE THEREOF, AND (B) AUTHORIZE
              THE DEBTORS TO FILE A COMBINED CHAPTER 11 PLAN OF
                   LIQUIDATION AND DISCLOSURE STATEMENT

           The relief set forth on the following pages, numbered two (2) through and including four

 (4), is hereby ORDERED.



     DATED: November 14,
     2019




 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
 New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex Logistics,
 Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue
 Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).



                                                                                                      2745131.4 115719-100281
Case 19-12809-JKS              Doc 1006      Filed 11/14/19 Entered 11/15/19 16:04:10                      Desc Main
                                            Document     Page 2 of 4
 Page:          2
 Debtors:       New England Motor Freight, Inc., et al.
 Case No.:      19-12809 (JKS)
 Caption:       Order Granting the Debtors’ Motion to (a) Extend the Exclusive Periods Within
                Which to File a Chapter 11 Plan and Solicit Acceptance Thereof and (b) Authorize
                the Debtors to File a Combined Chapter 11 Plan of Liquidation and Disclosure
                Statement

             Upon the Motion2 of the Debtors in the above-captioned Chapter 11 Cases seeking the

     entry of an order (a) extending the exclusive periods during which only the Debtors may file a

     chapter 11 plan and solicit acceptances thereof pursuant to section 1121(d) of title 11 of the

     United States Code, 11 U.S.C. §§ 101 and Rule 9006(b) of the Federal Rules of Bankruptcy

     Procedure, and (b) for authorization to file a combined plan of liquidation and disclosure

     statement [ECF No. 788]; and upon the filing of the Objection of T.D. Bank, N.A. and East West

     Bank to Extension of Exclusive Periods for Filing a Plan and Soliciting Acceptances Thereof,

     dated October 1, 2019 [ECF No. 909] (the “Lenders’ Objection”); and upon the filing of the

     Debtors’ and the Official Committee of Unsecured Creditors’ Joint Combined Plan of

     Liquidation and Disclosure Statement, dated October 21, 2019 [ECF No. 932], as amended on

     November 8, 2019 [ECF Nos. 983 and 990]; and upon the filing of the Plan Proponents’ Joint

     Motion for Entry of an Order (I) Approving on an Interim Basis the Adequacy of Disclosures in

     the Joint Combined Plan and Disclosure Statement, (II) Scheduling the Confirmation Hearing

     and Deadline for Filing Objections, (III) Establishing Procedures for Solicitation and Tabulation

     of Votes to Accept or Reject the Joint Combined Plan and Disclosure Statement, (IV) Approving

     the Form of Ballot and Solicitation Package, (V) Approving Notice Provisions, and (VI)

     Confirming the Plan, dated October 21, 2019 [ECF No. 934], as amended on November 11, 2019

     [ECF No. 987]; and it appearing that the Lenders’ Objection having been resolved by the

     aforesaid filings; and the Court having determined that the relief sought in the Motion is in the



 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                                                               2745131.4 115719-100281
Case 19-12809-JKS         Doc 1006     Filed 11/14/19 Entered 11/15/19 16:04:10                Desc Main
                                      Document     Page 3 of 4
 Page:        3
 Debtors:     New England Motor Freight, Inc., et al.
 Case No.:    19-12809 (JKS)
 Caption:     Order Granting the Debtors’ Motion to (a) Extend the Exclusive Periods Within
              Which to File a Chapter 11 Plan and Solicit Acceptance Thereof and (b) Authorize
              the Debtors to File a Combined Chapter 11 Plan of Liquidation and Disclosure
              Statement

  best interest of the Debtors, their estates and creditors, and other parties-in-interest; and the Court

  having jurisdiction to consider the Motion and the relief requested therein; venue being proper

  before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; consideration of the Motion and the

  relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing

  that proper and adequate notice of the Motion has been given and that no other or further notice

  is necessary; and upon the record herein; and after due deliberation thereon; and good and

  sufficient cause appearing therefor;

          IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED as set forth herein.

         2.      The Exclusive Filing Period is extended through and including December 9, 2019.

         3.      The Exclusive Solicitation Period is extended through and including February 6,

 2020.

         4.      The Official Committee of Unsecured Creditors (“Committee”) shall continue to

 have the co-exclusive right with the Debtors to file a plan of liquidation, solicit acceptances thereto

 and seek confirmation thereof; provided, however, during the Exclusive Periods such plan may

 only be filed by the Committee jointly with the Debtors.

         5.      The Debtors and Committee are authorized to file a combined plan of liquidation

 and disclosure statement.

         6.      Nothing contained herein shall be deemed to impair or otherwise restrict any party-

 in-interest’s right to file a motion under section 1121(d) of the Bankruptcy Code to limit the

 Debtors’ Exclusive Periods.


                                                                                   2745131.4 115719-100281
Case 19-12809-JKS       Doc 1006     Filed 11/14/19 Entered 11/15/19 16:04:10               Desc Main
                                    Document     Page 4 of 4
 Page:       4
 Debtors:    New England Motor Freight, Inc., et al.
 Case No.:   19-12809 (JKS)
 Caption:    Order Granting the Debtors’ Motion to (a) Extend the Exclusive Periods Within
             Which to File a Chapter 11 Plan and Solicit Acceptance Thereof and (b) Authorize
             the Debtors to File a Combined Chapter 11 Plan of Liquidation and Disclosure
             Statement

        7.      Relief requested herein is without prejudice to the Debtors’ rights to seek additional

 extensions of the Exclusive Periods.

        8.      Notwithstanding applicability of any Bankruptcy Rule, the terms and conditions

  of this Order shall be immediately effective and enforceable upon its entry.

        9.      The Court retains exclusive jurisdiction with respect to all matters arising from or

  related to the implementation of this Order.




                                                                                 2745131.4 115719-100281
